Judgment was entered in the Supreme Court,
Per Curiam.
A cook in a hotel is not within the terms or intent of the Act of April 9th 1872, Pamph. L. 44, securing a lien for money due for labor and services by any miner, mechanic, laborer or clerk, from any person or chartered company employing clerks, miners, mechanics and laborers, as lessees, contractors or owners of any works, mines, manufactories, or other business., or where clerks, miners or mechanics are employed.
Decree affirmed and appeal dismissed, with costs to be paid by the appellant.